DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 5/11/22.

Claim status:
Amended claims: none
Canceled claims: 1, 2, 4, 7-11, 13, 16-20
Added New claims: None
Pending claims: 3, 5, 6, 12, 14, 15

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5, 6, 12, 14, 15 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 3, 5, 6, 12, 14, 15 is directed to an abstract idea without significantly more.
Independent claims 3, 5, 6, 12, 14 and 15 are directed to a method (claims 3, 5, 6), and a device (claims 12, 14, 15). Therefore on its face, each of claims 3, 5, 6, 12, 14, and 15 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 3, 5, 6, 12, 14, and 15 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 3 to illustrate the claim recites the limitations of, (i) estimating a stock price, (ii) obtaining current tick data of a stock, wherein the current tick data comprises N best prices and buy and sell volumes of the stock corresponding to the N best prices, wherein, N is a positive integer greater than 1; (iii) determining, by using an amount of money to be invested or an amount of money to be withdrawn and the current tick data, a final transaction price if all the amount of money to be invested is used to buy the stock or all the amount of money to be withdrawn is obtained by selling the stock; and (iv) presenting the final transaction price in real time for an investor's reference- the current tick data comprises: an Nth best seller price sequentially arranged in an ascending order of price and an Nth best seller stock volume; and (v) the step of determining, by using the amount of money to be invested or the amount of money to be withdrawn and the current tick data, the final transaction price if all the amount of money to be invested is used to buy the stock or all the amount of money to be withdrawn is obtained by selling the stock, (vi) receiving the amount of money to be invested; (vii) sequentially buying the stock at the Nth best seller price in ascending order of seller price by using the amount of money to be invested; and (viii) if the amount of money to be invested is used up, taking a price at which the stock is bought when the amount of money to be invested is used up as the final transaction price; (ix) if the amount of money to be invested is not used up, calculating the first proportional relationship between a money usage of the amount of money to be invested and the amount of money to be invested; and (x) determining the final transaction price by making a second proportional relationship between a first difference and a second difference equal the first proportional relationship, wherein the second difference is a difference between the final transaction price and a current market price, and the first difference is a difference between the Nth best seller price and the current market price.  In other words, a stock price estimation method, apparatus, and device, to provide reference for financial investment under the broadest reasonable interpretation covers methods of organizing human activity specifically commercial or legal interactions such as legal obligations, but for the recitation of generic computers but for the recitation of generic computers and generic computer components.  (Independent claims 5, 6, 12, 14, and 15 recite similar limitations and the analysis is the same).
That is, other than reciting a theoretical stock price estimation method nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 3 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 12 recites the following additional elements of, a memory, a computer program, a processor.  This judicial exception is not integrated into a practical application.
The memory, computer program, processor are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a stock price estimation device) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, a computer program, a processor, estimating a stock price, obtaining current tick data of a stock, wherein the current tick data comprises N best prices and buy and sell volumes of the stock corresponding to the N best prices, wherein, N is a positive integer greater than 1; determining, by using an amount of money to be invested or an amount of money to be withdrawn and the current tick data, a final transaction price if all the amount of money to be invested is used to buy the stock or all the amount of money to be withdrawn is obtained by selling the stock; and presenting the final transaction price in real time for an investor's reference- the current tick data comprises: an Nth best seller price sequentially arranged in an ascending order of price and an Nth best seller stock volume; and the step of determining, by using the amount of money to be invested or the amount of money to be withdrawn and the current tick data, the final transaction price if all the amount of money to be invested is used to buy the stock or all the amount of money to be withdrawn is obtained by selling the stock, receiving the amount of money to be invested; sequentially buying the stock at the Nth best seller price in ascending order of seller price by using the amount of money to be invested; and if the amount of money to be invested is used up, taking a price at which the stock is bought when the amount of money to be invested is used up as the final transaction price; if the amount of money to be invested is not used up, calculating the first proportional relationship between a money usage of the amount of money to be invested and the amount of money to be invested; and determining the final transaction price by making a second proportional relationship between a first difference and a second difference equal the first proportional relationship, wherein the second difference is a difference between the final transaction price and a current market price, and the first difference is a difference between the Nth best seller price and the current market price, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a stock price estimation apparatus).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claim 12 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 3, 5, 6, 12, 14, 15 are ineligible.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the claims precludes the steps from being directed to organizing human activity – commercial or legal interactions but for the recitation of generic computers. The limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.H./Examiner, Art Unit 3694                
                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694